Case: 19-30523      Document: 00516294409         Page: 1     Date Filed: 04/26/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 26, 2022
                                   No. 19-30523                         Lyle W. Cayce
                                                                             Clerk

   Samuel L. Williams,

                                                            Petitioner—Appellant,

                                       versus

   Tim Hooper, Warden, Louisiana State Penitentiary,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-13281


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury convicted Samuel Williams of the aggravated rape of his
   girlfriend’s 11-year-old granddaughter in August 2011. His conviction was
   affirmed on direct appeal, see State v. Williams, 2013-1141 (La. 11/22/13); 126
   So. 3d 477, and became final for postconviction purposes on February 20,
   2014. Roberts v. Cockrell, 319 F.3d 690, 693 (5th Cir. 2003). Williams then


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30523         Document: 00516294409                Page: 2       Date Filed: 04/26/2022




                                           No. 19-30523


   waited 333 days—until January 20, 2015—to deliver to prison officials his pro
   se state habeas petition raising ineffective-assistance claims. Those claims
   were rejected by the state district and intermediate courts, and the Louisiana
   Supreme Court denied writs on October 9, 2017. 1 A clerical error delayed
   mailing of the high court’s rulings for 16 days: They were mailed October 25
   and Williams received them as late as November 2. A week later, on
   November 13, 2017, his one-year limitations period for seeking federal habeas
   relief expired. See 28 U.S.C. § 2244(d)(1)(A). 2 Williams filed a pro se § 2254
   application on November 20, 2017, asking that the limitations period be
   tolled for the 16 days of delay.
           Adopting the magistrate’s ruling, the district court concluded
   equitable tolling did not save Williams’s petition and denied a certificate of
   appealability (COA). Williams appealed and requested a COA. A judge of our
   court granted a COA to address, inter alia, whether the district court abused
   its discretion by denying equitable tolling. 3 Williams was appointed counsel.
           The one-year period for seeking federal habeas relief is tolled while a
   state habeas petition is pending. 28 U.S.C. § 2244(d). The parties agree that,
   following the Louisiana Supreme Court’s denial of writs in Williams’s state
   habeas case, his one year federal period expired on November 13, 2017. The



           1
              See State ex rel. Williams v. State, 2016-0806 (La. 10/09/2017); 227 So. 3d 801;
   State ex rel. Williams v. State, 2016-2206 (La. 10/9/2017); 227 So. 3d 280.
           2
            The period would have ordinarily expired 32 days after the October 9 writ denial
   on November 10, 2017. But November 10 was a federal holiday followed by a weekend,
   extending the period to Monday, November 13, 2017. See Fed. R. Civ. P. 6(a)(1)(C).
           3
              The COA also addressed whether the court correctly determined the filing date
   of Williams’s state habeas petition and properly denied his Rule 59(e) motion based on
   purported new evidence on that issue. We need not address those issues, however. Like the
   district court, we accept the earliest possible filing date for Williams’s state habeas petition
   (January 20, 2015) and conclude that, regardless, his federal petition was untimely.




                                                  2
Case: 19-30523      Document: 00516294409           Page: 3    Date Filed: 04/26/2022




                                     No. 19-30523


   parties also agree that, absent equitable tolling, Williams’s federal petition—
   filed November 20, 2017—is untimely. They dispute only whether Williams
   is entitled to tolling for the Louisiana Supreme Court’s 16-day delay in
   mailing its rulings. The district court answered in the negative, a ruling we
   review for abuse of discretion. United States v. Cardenas, 13 F.4th 380, 382
   (5th Cir. 2021) (citation omitted), cert. denied, 142 S. Ct. 931 (2022).
          “Equitable tolling is ‘a discretionary doctrine that turns on the facts
   and circumstances of a particular case.’” Jackson v. Davis, 933 F.3d 408, 410
   (5th Cir. 2019) (quoting Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999))
   It is reserved for “rare and exceptional circumstances.” Ibid. (quoting Hardy
   v. Quarterman, 577 F.3d 596, 598 (5th Cir. 2009)). A petitioner must at least
   show “(1) that he has been pursuing his rights diligently, and (2) that some
   extraordinary circumstance stood in his way and prevented timely filing.”
   Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544
   U.S. 408, 418 (2005)).
          The district court concluded Williams’s almost eleven-month delay
   in filing his state habeas petition showed he failed to pursue his rights
   diligently. Williams contests that determination, arguing he showed diligence
   in various actions he took after filing the state petition. We need not resolve
   that debate, because, as the respondent argues, Williams plainly fails to show
   any extraordinary circumstance that stood in the way of his timely filing.
          Contrary to Williams’s arguments, the Louisiana Supreme Court’s
   16-day delay in mailing its rulings was not an extraordinary circumstance
   under our precedents. To be sure, “[l]ong delays in receiving notice of state
   court action may warrant equitable tolling.” Hardy, 577 F.3d at 598. The
   relatively short delay here does not qualify, however. See Clarke v. Rader, 721
   F.3d 339, 345 (5th Cir. 2013) (concluding a notice delay of “less than a
   month” is not extraordinary); see also Davis v. Vannoy, 762 F. App’x 208, 209




                                          3
Case: 19-30523       Document: 00516294409             Page: 4      Date Filed: 04/26/2022




                                        No. 19-30523


   (5th Cir. 2019) (ten-day delay). The Louisiana Supreme Court mailed its
   ruling 16 days later than expected. Williams learned of the ruling 23 days after
   it was published but before his federal limitations period had expired. He
   waited another 18 days to file his federal petition. The 16-day delay was not
   an extraordinary circumstance triggering equitable tolling.
                                                                        AFFIRMED. 4




           4
            For the same reasons, Williams’s consolidated subsequent appeal of the district
   court’s denial of his reconsideration motion is DENIED AS MOOT.




                                              4